Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (U.S. Patent No. 6529135).
Regarding Claim 1, Bowers teaches an abnormality detection device that detects an abnormality in a target machine (Abstract), the abnormality detection device comprising: a first acquisition unit configured to acquire a drive side temperature of the target machine (Fig. 1, inboard bearing temperature sensor 10c); a second acquisition unit configured to acquire a non-drive side temperature of the target machine (Fig. 1, outboard bearing temperature sensor 10d); a correlation storage unit configured to store a correlation between the drive side temperature and the non-drive side temperature based on the drive side temperature and the non-drive side temperature during normal operation of the target machine (Table I, excessive temperature imbalance between front and rear bearing; Table III, note [4]; bearing temperature difference is defined as temperature of inboard bearing minus temperature of outboard bearing; and Table V, bearing difference); a detection unit configured to detect a deviation from the correlation stored in the correlation storage unit on the basis of the drive side temperature acquired by the first acquisition unit and the non-drive side temperature acquired by the second acquisition unit (column 5, line 40, hazardous events determined based on parameters listed in Table I; see also column 12, lines 23-41, trends of parameters that are listed in Table III, including bearing temperature difference, are monitored and sorted into ranges for use in diagnostics, i.e., deviations are detected); and an output unit configured to output the deviation from the correlation detected by the detection unit as the abnormality or an abnormality indication in the target machine (column 4, line 61-column 5, line 40, hazardous event alarms are triggered based on parameters in Table I).  
Regarding Claim 2, Bowers teaches everything that is claimed above with respect to Claim 1.  Bowers further teaches a third acquisition unit configured to acquire two or more of the drive side temperatures and two or more of the non-drive side temperatures during normal operation of the target machine; and a calculation unit configured to determine the correlation on the basis of two or more of the drive side temperatures and two or more of the non-drive side temperatures acquired by the third acquisition unit, wherein the correlation storage unit stores the correlation determined by the calculation unit (multiple values of the trend parameters as described in Table I (excessive temperature imbalance between front and rear bearing), Table III (bearing temperature difference) and Table V (bearing difference) are stored and analyzed over time during operation; see column 4, lines 61-66).
Regarding Claim 8, Bowers teaches an abnormality detection method for detecting an abnormality in a target machine by an abnormality detection device that detects the abnormality in the target machine (Abstract), the abnormality detection method comprising: a first acquisition step in which the abnormality detection device acquires a drive side temperature of the target machine (Fig. 1, inboard bearing temperature sensor 10c); a second acquisition step in which the abnormality detection device acquires a non-drive side temperature of the target machine (Fig. 1, outboard bearing temperature sensor 10d); a detection step in which the abnormality detection device, on the basis of the drive side temperature acquired in the first acquisition step and the non-drive side temperature acquired in the second acquisition step, detects a deviation from a correlation between the drive side temperature and the non-drive side temperature based on the drive side temperature and the non-drive side temperature during normal operation of the target machine (Table I, excessive temperature imbalance between front and rear bearing; Table III, note [4]; bearing temperature difference is defined as temperature of inboard bearing minus temperature of outboard bearing; and Table V, bearing difference; see also column 5, line 40, hazardous events determined based on parameters listed in Table I; see also column 12, lines 23-41, trends of parameters that are listed in Table III, including bearing temperature difference, are monitored and sorted into ranges for use in diagnostics, i.e., deviations are detected); and an output step in which the abnormality detection device outputs the deviation from the correlation as the abnormality or an abnormality indication in the target machine (column 4, line 61-column 5, line 40, hazardous event alarms are triggered based on parameters in Table I).  
Regarding Claim 9, Bowers teaches everything that is claimed above with respect to Claim 8.  Bowers further teaches further comprising: a third acquisition step of acquiring two or more of the drive side temperatures and two or more of the non-drive side temperatures during normal operation of the target machine; a calculation step of determining the correlation on the basis of two or more of the drive side temperatures and two or more of the non-drive side temperatures acquired in the third acquisition step; and a correlation storage step of storing the correlation determined in the calculation step (multiple values of the trend parameters as described in Table I (excessive temperature imbalance between front and rear bearing), Table III (bearing temperature difference) and Table V (bearing difference) are stored and analyzed over time during operation; see column 4, lines 61-66).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Li (CN106828106A).
Regarding Claim 3, Bowers teaches everything that is claimed above with respect to Claim 2.  Bowers does not teach wherein the calculation unit determines at least one of a non-drive side regression value of the non-drive side temperature by simple regression analysis of the drive side temperature and a drive side regression value of the drive side temperature by simple regression analysis of the non-drive side temperature, the correlation storage unit stores at least one of the non-drive side regression value and the drive side regression value determined by the calculation unit, and the detection unit detects at least one of the deviation from the correlation based on a comparison result between the non-drive side regression value stored in the correlation storage unit and a non-drive side measured value as the non-drive side temperature acquired by the second acquisition unit and the deviation from the correlation based on a comparison result between the drive side regression value stored in the correlation storage unit and a drive side measured value as the drive side temperature acquired by the first acquisition unit.  However, Bowers teaches analysis of drive side and non-drive side temperature values in at least tables I, III, and V.  Further, Li teaches use of regression to analyze temperature data in order to detect a fault in a motor on pages 2-3.  It would have been obvious to one skilled in the art at the time of the invention to include regression analysis as taught in Li in the system of Bowers, in order to provide early warning of a fault (see Li, bottom of page 2).
Regarding Claim 10, Bowers teaches everything that is claimed above with respect to Claim 9.  Bowers does not teach wherein the calculation step includes determining at least one of a non-drive side regression value of the non-drive side temperature by simple regression analysis of the drive side temperature and a drive side regression value of the drive side temperature by simple regression analysis of the non-drive side temperature, and the detection step includes detecting at least one of the deviation from the correlation based on a comparison result between the non-drive side regression value and a non-drive side measured value as the non-drive side temperature and the deviation from the correlation based on a comparison result between the drive side regression value and a drive side measured value as the drive side temperature.  However, Bowers teaches analysis of drive side and non-drive side temperature values in at least tables I, III, and V.  Further, Li teaches use of regression to analyze temperature data in order to detect a fault in a motor on pages 2-3.  It would have been obvious to one skilled in the art at the time of the invention to include regression analysis as taught in Li in the system of Bowers, in order to provide early warning of a fault (see Li, bottom of page 2).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Jaramillo-Velasquez (U.S. Pub. No. 2016/0189050).
Regarding Claim 4, Bowers teaches everything that is claimed above with respect to Claim 2.  Bowers does not specifically disclose a fourth acquisition unit configured to acquire a drive side vibration value of the target machine; and a fifth acquisition unit configured to acquire a non-drive side vibration value of the target machine, wherein the detection unit detects the deviation from the correlation on the basis of at least one of the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit.  However, Bowers does disclose use of a vibration sensor 30 to monitor a motor in Fig. 1.  Further, Jaramillo-Velasquez teaches in paragraphs [0040]-[0041] acquiring vibration signals from electric motor drive side bearings and non-drive side bearings, and processing the collected signals in order to identify faults in the motor in at least paragraph [0046] and Table 1.  It would have been obvious to one skilled in the art to include the drive side and non-drive side vibration signal analysis disclosed in Jaramillo-Velasquez in the system of Bowers, in order to evaluate the health of the motor and obtain a more complete diagnosis (see Jaramillo-Velasquez, paragraph [0001]).
Regarding Claim 11, Bowers teaches everything that is claimed above with respect to Claim 9.  Bowers does not specifically disclose further comprising: a fourth acquisition step of acquiring a drive side vibration value of the target machine; and a fifth acquisition step of acquiring a non-drive side vibration value of the target machine, wherein the detection step includes detecting the deviation from the correlation on the basis of at least one of the drive side vibration value and the non-drive side vibration value.  However, Bowers does disclose use of a vibration sensor 30 to monitor a motor in Fig. 1.  Further, Jaramillo-Velasquez teaches in paragraphs [0040]-[0041] acquiring vibration signals from electric motor drive side bearings and non-drive side bearings, and processing the collected signals in order to identify faults in the motor in at least paragraph [0046] and Table 1.  It would have been obvious to one skilled in the art to include the drive side and non-drive side vibration signal analysis disclosed in Jaramillo-Velasquez in the system of Bowers, in order to evaluate the health of the motor and obtain a more complete diagnosis (see Jaramillo-Velasquez, paragraph [0001]).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Jaramillo-Velasquez in further view of Ohkubo (U.S. Pub. No. 2006/0164040).
Regarding Claim 5, Bowers in view of Jaramillo-Velasquez teaches everything that is claimed above with respect to Claim 4.  Bowers and Jaramillo-Velasquez do not specifically teach a determination unit configured to determine that the target machine has stopped operation when the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit drop by a predetermined value or more and that the target machine has resumed operation when the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit rise by a predetermined value or more while the target machine stops operation, wherein the calculation unit excludes the drive side temperature and the non-drive side temperature acquired between time when the determination unit determines that the target machine has stopped operation and time when the determination unit determines that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Jaramillo-Velasquez does teach acquiring of drive-side and non-drive side vibration signal in paragraphs [0040]-[0041].  Further, Ohkubo teaches determining that a motor has stopped based on stopping of vibrations, and stopping monitoring the temperature of the motor based on determining that the motor has stopped (see paragraphs [0007] and [0046]).  It would have been obvious to one skilled in the art at the time of the invention to include the stopping of temperature monitoring based on stopping of vibrations, as taught in Ohkubo, in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).
Regarding Claim 6, Bowers in view of Jaramillo-Velasquez and Ohkubo teaches everything that is claimed above with respect to Claim 5.  Bowers and Jaramillo-Velasquez do not specifically teach wherein the calculation unit excludes the drive side temperature and the non-drive side temperature acquired during a predetermined period after the determination unit determines that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Ohkubo teaches in Fig. 3 and paragraph [0070] that, based on a restart of the engine, the temperature monitoring resumes after performing of various processing steps.  The time required to perform the various processing steps is equated to the claimed predetermined period.  It would have been obvious to one skilled in the art at the time of the invention to include the resumption of temperature monitoring that is taught in Ohkubo in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).
Regarding Claim 12, Bowers in view of Jaramillo-Velasquez teaches everything that is claimed above with respect to Claim 11.  Bowers and Jaramillo-Velasquez do not specifically teach a determination step of determining that the target machine has stopped operation when the drive side vibration value and the non-drive side vibration value drop by a predetermined value or more and determining that the target machine has resumed operation when the drive side vibration value and the non-drive side vibration value rise by a predetermined value or more while the target machine stops operation, wherein the calculation step is for excluding the drive side temperature and the non-drive side temperature acquired between time when it is determined in the determination step that the target machine has stopped operation and time when it is determined in the determination step that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Jaramillo-Velasquez does teach acquiring of drive-side and non-drive side vibration signal in paragraphs [0040]-[0041].  Further, Ohkubo teaches determining that a motor has stopped based on stopping of vibrations, and stopping monitoring the temperature of the motor based on determining that the motor has stopped (see paragraphs [0007] and [0046]).  It would have been obvious to one skilled in the art at the time of the invention to include the stopping of temperature monitoring based on stopping of vibrations, as taught in Ohkubo, in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).
Regarding Claim 13, Bowers in view of Jaramillo-Velasquez and Ohkubo teaches everything that is claimed above with respect to Claim 12.  Bowers and Jaramillo-Velasquez do not specifically teach wherein the calculation step is for excluding the drive side temperature and the non-drive side temperature acquired during a predetermined period after it is determined in the determination step that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Ohkubo teaches in Fig. 3 and paragraph [0070] that, based on a restart of the engine, the temperature monitoring resumes after performing of various processing steps.  The time required to perform the various processing steps is equated to the claimed predetermined period.  It would have been obvious to one skilled in the art at the time of the invention to include the resumption of temperature monitoring that is taught in Ohkubo in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).

Claims 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Jaramillo-Velasquez and Ohkubo in further view of Suzuki (U.S. Pub. No. 2017/0193761)
Regarding Claim 7, Bowers in view of Jaramillo-Velasquez and Ohkubo teaches everything that is claimed above with respect to Claim 5.  Bowers, Jaramillo-Velasquez, and Ohkubo do not specifically teach wherein the determination unit determines at least one of whether the target machine has stopped operation or the target machine has resumed operation on the basis of the drive side temperature acquired by the first acquisition unit and the non-drive side temperature acquired by the second acquisition unit.  However, Suzuki teaches in paragraph [0162] identifying whether a motor is on or off based on temperature sensors.  It would have been obvious to one skilled in the art at the time of the invention to determine whether the motor was on or off based on temperature data, as taught in Suzuki, in the system of Bowers, Jaramillo-Velasquez, and Ohkubo, because temperature is a physical quantity that changes based on whether the motor is on or off (see Suzuki, paragraphs [0127]-[0131].
Regarding Claim 14, Bowers in view of Jaramillo-Velasquez and Ohkubo teaches everything that is claimed above with respect to Claim 12.  Bowers, Jaramillo-Velasquez, and Ohkubo do not specifically teach wherein the determination step includes determining at least one of whether the target machine has stopped operation or the target machine has resumed operation on the basis of the drive side temperature and the non-drive side temperature.  However, Suzuki teaches in paragraph [0162] identifying whether a motor is on or off based on temperature sensors.  It would have been obvious to one skilled in the art at the time of the invention to determine whether the motor was on or off based on temperature data, as taught in Suzuki, in the system of Bowers, Jaramillo-Velasquez, and Ohkubo, because temperature is a physical quantity that changes based on whether the motor is on or off (see Suzuki, paragraphs [0127]-[0131].
Regarding Claim 18, Bowers in view of Jaramillo-Velasquez and Ohkubo teaches everything that is claimed above with respect to Claim 6.  Bowers, Jaramillo-Velasquez, and Ohkubo do not specifically teach wherein the determination unit determines at least one of whether the target machine has stopped operation or the target machine has resumed operation on the basis of the drive side temperature acquired by the first acquisition unit and the non-drive side temperature acquired by the second acquisition unit.  However, Suzuki teaches in paragraph [0162] identifying whether a motor is on or off based on temperature sensors.  It would have been obvious to one skilled in the art at the time of the invention to determine whether the motor was on or off based on temperature data, as taught in Suzuki, in the system of Bowers, Jaramillo-Velasquez, and Ohkubo, because temperature is a physical quantity that changes based on whether the motor is on or off (see Suzuki, paragraphs [0127]-[0131].

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Li and Jaramillo-Velasquez.
Regarding Claim 15, Bowers in view of Li teaches everything that is claimed above with respect to Claim 3.  Bowers and Li do not specifically teach a fourth acquisition unit configured to acquire a drive side vibration value of the target machine; and a fifth acquisition unit configured to acquire a non-drive side vibration value of the target machine, wherein the detection unit detects the deviation from the correlation on the basis of at least one of the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit.  However, Bowers does disclose use of a vibration sensor 30 to monitor a motor in Fig. 1.  Further, Jaramillo-Velasquez teaches in paragraphs [0040]-[0041] acquiring vibration signals from electric motor drive side bearings and non-drive side bearings, and processing the collected signals in order to identify faults in the motor in at least paragraph [0046] and Table 1.  It would have been obvious to one skilled in the art to include the drive side and non-drive side vibration signal analysis disclosed in Jaramillo-Velasquez in the system of Bowers, in order to evaluate the health of the motor and obtain a more complete diagnosis (see Jaramillo-Velasquez, paragraph [0001]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Li and Jaramillo-Velasquez in further view of Ohkubo.
Regarding Claim 16, Bowers in view of Li and Jaramillo-Velasquez teaches everything that is claimed above with respect to Claim 15.  Bowers, Li, and Jaramillo-Velasquez do not specifically teach a determination unit configured to determine that the target machine has stopped operation when the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit drop by a predetermined value or more and that the target machine has resumed operation when the drive side vibration value acquired by the fourth acquisition unit and the non-drive side vibration value acquired by the fifth acquisition unit rise by a predetermined value or more while the target machine stops operation, wherein the calculation unit excludes the drive side temperature and the non- drive side temperature acquired between time when the determination unit determines that the target machine has stopped operation and time when the determination unit determines that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Jaramillo-Velasquez does teach acquiring of drive-side and non-drive side vibration signal in paragraphs [0040]-[0041].  Further, Ohkubo teaches determining that a motor has stopped based on stopping of vibrations, and stopping monitoring the temperature of the motor based on determining that the motor has stopped (see paragraphs [0007] and [0046]).  It would have been obvious to one skilled in the art at the time of the invention to include the stopping of temperature monitoring based on stopping of vibrations, as taught in Ohkubo, in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).
Regarding Claim 17, Bowers in view of Li, Jaramillo-Velasquez, and Ohkubo teaches everything that is claimed above with respect to Claim 16.  Bowers, Li, and Jaramillo-Velasquez do not specifically teach wherein the calculation unit excludes the drive side temperature and the non- drive side temperature acquired during a predetermined period after the determination unit determines that the target machine has resumed operation, from the drive side temperature and the non-drive side temperature during normal operation.  However, Ohkubo teaches in Fig. 3 and paragraph [0070] that, based on a restart of the engine, the temperature monitoring resumes after performing of various processing steps.  The time required to perform the various processing steps is equated to the claimed predetermined period.  It would have been obvious to one skilled in the art at the time of the invention to include the resumption of temperature monitoring that is taught in Ohkubo in the system of Bowers and Jaramillo-Velasquez, in order to avoid consuming power wastefully because it is unnecessary to operate the sensor while the motor is stopped (i.e., any collected temperature data from a time when the motor is stopped would not be useful, see Ohkubo, paragraph [0007]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Li and Jaramillo-Velasquez in further view of Ohkubo and Suzuki.
Regarding Claim 19, Bowers in view of Li, Jaramillo-Velasquez, and Ohkubo teaches everything that is claimed above with respect to Claim 17.  Bowers, Li, Jaramillo-Velasquez, and Ohkubo do not specifically teach wherein the determination unit determines at least one of whether the target machine has stopped operation or the target machine has resumed operation on the basis of the drive side temperature acquired by the first acquisition unit and the non-drive side temperature acquired by the second acquisition unit.  However, Suzuki teaches in paragraph [0162] identifying whether a motor is on or off based on temperature sensors.  It would have been obvious to one skilled in the art at the time of the invention to determine whether the motor was on or off based on temperature data, as taught in Suzuki, in the system of Bowers, Jaramillo-Velasquez, and Ohkubo, because temperature is a physical quantity that changes based on whether the motor is on or off (see Suzuki, paragraphs [0127]-[0131].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863